 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GIGI FAIRCHILD-LITTLEFIELD,                        Case No. 1:19-cv-00499-LJO-JDP
12                        Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                         CASE SHOULD NOT BE DISMISSED AS
13            v.                                         BARRED BY THE FAVORABLE
                                                         TERMINATION RULE
14    KYLE NIKI COX SHAFFER, et al.,
                                                         ECF No. 1
15                        Defendants.
                                                         FOURTEEN-DAY DEADLINE
16

17           Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. In plaintiff’s complaint, filed April 17, 2019, she seeks to have her

19   habeas lawsuit re-opened and claims that she should not be imprisoned. See ECF No. 1 at 3-5. It

20   appears that plaintiff’s claims may not be heard by this court because “judgment in favor of the

21   plaintiff would necessarily imply the invalidity of [her] conviction or sentence.” Heck v.

22   Humphrey 512 U.S. 477, 486-87 (1994). Therefore, the plaintiff is ordered to show cause why

23   this case should not be dismissed as barred by the favorable termination rule.

24      I.         Discussion

25           In Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), the Supreme Court held that to

26   recover damages for “harm caused by actions whose unlawfulness would render a conviction or

27   sentence invalid,” a § 1983 plaintiff must prove that the conviction or sentence was reversed,

28   expunged, or otherwise invalidated. The favorable-termination rule laid out in Heck provides that
                                                        1
 1   claims that, if successful, would necessarily imply the invalidity of a conviction or sentence, must

 2   be brought by way of a petition for writ of habeas corpus, after exhausting appropriate avenues

 3   for relief. See Muhammad v. Close, 540 U.S. 749, 750-51 (2004).

 4             “The applicability of the favorable termination rule turns solely on whether a successful

 5   § 1983 action would necessarily render invalid a conviction, sentence, or administrative sanction

 6   that affected the length of the prisoner’s confinement.” Ramirez v. Galaza, 334 F.3d 850, 856

 7   (9th Cir. 2003). In Smithart v. Towery, 79 F.3d 951, 952 (9th Cir. 1996), the court held that, “if a

 8   criminal conviction arising out of the same facts stands and is fundamentally inconsistent with the

 9   unlawful behavior for which section 1983 damages are sought, the 1983 action must be

10   dismissed.” But if the “action, even if successful, will not demonstrate the invalidity of any

11   outstanding criminal judgment against the plaintiff, the action should be allowed to proceed, in

12   the absence of some other bar to the suit.” Heck, 512 U.S. at 487. “In evaluating whether claims

13   are barred by Heck, an important touchstone is whether a § 1983 plaintiff could prevail only by

14   negating ‘an element of the offense of which he has been convicted.’” Cunningham v. Gates, 312

15   F.3d 1148, 1153-54 (9th Cir. 2002) (quoting Heck, 512 U.S. at 487).

16             Here, if the court rules that plaintiff should have been granted the habeas relief that she

17   sought in a prior proceeding, the ruling would imply that her underlying conviction is invalid.

18   See Heck, 512 U.S. at 487. Therefore, plaintiff’s complaint must be dismissed unless she can

19   demonstrate that her underlying conviction has been invalidated. See id. Accordingly, I order

20   plaintiff to make such a demonstration. If she cannot demonstrate that her conviction is invalid, I
21   will recommend that this civil rights case be dismissed as barred by the favorable-termination

22   rule.

23       II.        Conclusion and Order

24             Plaintiff’s claims appear to be barred under Heck. Plaintiff is ordered to show cause why

25   this complaint should not be dismissed.

26             Accordingly,
27             1.      Within fourteen (14) days from the date of service of this order, plaintiff is

28                     directed to show cause why this action should not be dismissed as barred by the
                                                           2
 1                    favorable-termination rule. Plaintiff may make this showing by demonstrating that

 2                    her underlying conviction has been invalidated.

 3            2.      Failure to comply with this order may result in the dismissal of this action.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:        October 15, 2019
 7                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10   No. 204
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
